DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-10, 12-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rasmussen et al. US 2005/0270311 A1, published 12/08/2005, hereinafter “Rasmussen”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.





Independent claim 1, 8 and 14:
Rasmussen discloses a method performed by a computing device, the method comprising: 
presenting, by the computing device, a first map presentation of a first map region at a first zoom level (Fig. 24); 
in response to a search request ([0083] [0084] – queries), retrieving a plurality of search results corresponding to one or more points of interest ([0083] [0084]); 
generating a target map region that can present the plurality of search results (Fig. 24); 
identifying a second zoom level corresponding to the target map region, the second zoom level being different from the first zoom level ([0059]); and 
responsive to identifying the second zoom level, automatically generating a second map presentation that presents the plurality of search results in the target map region at the second zoom level ([0059][0123]).

Claim 2, 9 and 15:
Rasmussen teaches animating a transition from the first map presentation to the second map presentation that presents the plurality of search results ([0056] – smoothly animate the transition from the old to the new map view).

Claim 3, 10 and 16: 
Rasmussen teaches determining that a distance between the first map region and the target map region exceeds a threshold distance; and based on the determination, replacing the first map presentation with the second map presentation without an animation ([0118]).

Claim 5, 12 and 18:
Rasmussen teaches identifying an intermediate zoom level between the first zoom level and the second zoom level; presenting a first animated transition from the first map presentation to a third map presentation at the intermediate zoom level; and presenting a second animated transition from the third map presentation to the second map presentation ([0122]).

Claim 6, 13 and 19:
Rasmussen teaches determining that the plurality of search results is in a geographical area corresponding to the first map region; and presenting the plurality of search results by the first map presentation ([0083] – query within (or near) the current map view based on the user's navigation of the map…directs the client computing device to display the results as a set of location markers on the map image).

Claim 7 and 20:
Rasmussen teaches determining that the plurality of search results is not in a geographical area corresponding to the first map region; and based on the determination, presenting the plurality of search results by the second map presentation ([0084] - directs the client computing device to pan and/or zoom to the indicated location and to display the search results found within or around that location).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 11 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasmussen in view of Williamson et al. US 2010/0123737 A1, published 05/20/2010, hereinafter “Williamson”.

Claim 4, 11 and 17: 
Rasmussen teaches displaying a first and second map presentation.  Rasmussen does not explicitly teach wherein the first map presentation corresponds to a two-dimensional (2D) presentation and the second map presentation corresponds to a three-dimensional (3D) presentation.

It would have been obvious to one skilled in the art at the time the invention was made to have combined the 2D to 3D presentation of Williamson with the mapping application of Rasmussen to provide the user with an enriched user interface for interacting with the mapping application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA N LONG/Primary Examiner, Art Unit 2175